ORDER DISMISSING APPEAL
The Notice of Appeal in the above entitled matter having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the court finds:
1. That the Order filed herein with the Notice of Appeal is not the final judgment order;
2. The rights of the defendants are not prejudiced by having the matter adjudicated on the merits, with the jurisdictional objection entered on the record. The proper time to appeal is after a final judgment on the merits has been entered, there being no provison for interlocutory appeal under the Navajo rules of appellate procedure.
Therefore, it is ORDERED that the Appeal filed herein be and hereby is DISMISSED.
*246Dated this 2nd day of May, 1977.
Virgil L. Kirk, Sr. Chief Justice Of The Navajo Nation